Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The claims in the application are deemed to be directed to a nonobvious improvement over the invention published in 2019/0377604.  The claims comprise a plurality of control systems for controlling a plurality of operations of a plurality of operational technology (OT) devices, wherein each of the plurality of OT devices corresponds to a machine associated with manufacturing or processing one or more products for manufacture within an industrial automation system; the first control system, is configured to operate a first OT device of the plurality of OT devices , wherein the update data is configured to update one or more software components being executed by the first control system,; retrieve a plurality of machine state datasets from the plurality of control systems via a portion of the cluster of computing nodes; wherein the first pod is configured to cause the second computing node to send instructions to the first control system to suspend operation of  the first OT device; and store a second pod in a second filesystem accessible to a third computing node associated with the second control system, wherein the second pod is configured to cause Application No. 17/028,736 Amendment and Response to Office Action mailed March 29, 2022 Page 3 the third computing node to send additional instructions to the second control system to assume operation of the first OT device.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to UZMA ALAM whose telephone number is (571)272-3995. The examiner can normally be reached Monday - Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ario Etienne can be reached on 571-272-4001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

UZMA . ALAM
Primary Examiner
Art Unit 2457

/UZMA ALAM/Primary Examiner, Art Unit 2457